Apela-ción procedente de la Corte de Distrito de Humacao. En ape-lación a la Corte Suprema de los Estados. Unidos. Moción de la parte apelada para que se declare sin valor ni efecto la *1220admisión del recurso de apelación para ante la Corte Suprema de los Estados Unidos.
Resuelto en enero 31, 1913.
Abogado del apelado: Sr. Antonio Sar-miento. Abogado de la parte apelante: Sres. H. R. Francis y José de Guzmán Benitez.
Dene-gada la moción por carecer de jurisdicción este tribunal para hacer tal declaración.